Citation Nr: 0008882	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-15 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1996 RO decision which denied the veteran's 
claim for entitlement to special monthly pension.

In January 1998, the Board remanded the issue for additional 
development to include scheduling the veteran for a new eye 
examination.  After pertinent records were requested and the 
veteran was afforded the opportunity to undergo a new 
examination, the RO denied the veteran's claim in December 
1999.  The case is now again before the Board for appellate 
review.


FINDINGS OF FACT

1.  Without good cause, the veteran failed to cooperate by 
refusing to be examined during a scheduled VA examination 
which was necessary to determine entitlement to special 
monthly pension based on a need for regular aid and 
attendance of another person.

2.  The veteran is not blind or in a nursing home and, 
despite his disabilities, he is able to perform his own 
personal care activities without regular assistance from 
another person.


CONCLUSION OF LAW

The criteria for special monthly pension based on a need of 
regular aid and attendance have not been met.  38 U.S.C.A. §§ 
1502, 1521 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.351, 
3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

By a September 1978 RO decision, the veteran was found to be 
70 percent disabled for purposes of a non-service-connected 
pension, based on optic neuritis and visual acuity of 20/200 
bilaterally.

A May 1981 RO decision granted the veteran special monthly 
pension on account of need of regular aid and attendance by 
reason of blindness.  In an April 1983 decision, the RO found 
that the May 1981 decision to grant special monthly pension 
for aid and attendance was in error, and this benefit was 
ceased.

Over the years, both VA and private physicians have indicated 
that the veteran was "legally blind".  Medical records 
dated from the 1970's and 1980's report that the veteran's 
bilateral, corrected visual acuity has ranged from 20/200 to 
20/400.

In an April 1990 statement, the veteran's private physician, 
Dr. Keweshan, indicated that the veteran had a pathological 
condition rendering his best corrected visual acuity to be no 
better than 20/300 in each eye.  That physician indicated 
that this placed the veteran in the category of legal 
blindness. 

On a December 1990 VA Compensation and pension Examination 
Special Eye Report, it was noted that the veteran had a 
history of optic neuritis that led to a loss of visual acuity 
bilaterally.  Examination of the eyes revealed a best 
corrected visual acuity of 20/200 bilaterally, with no chance 
for improvement.  

Hospital and outpatient treatment records on file show that 
the veteran was treated from June to October 1991 for 
problems including suspected tuberculosis involving the 
mediastinal nodes.   

On a December 1994 VA examination for aid and 
attendance/housebound status, it was noted that the veteran 
had not driven for three years because of his poor vision.  
It was reported that the veteran was diagnosed with bilateral 
optic neuritis with gradually failing vision.  He stated that 
his vision was recorded at 20/300 in 1990, and that he 
thought his vision had deteriorated since.  Present 
complaints included rapidly failing vision, restriction of 
all activities, and polycythemia vera.  The examiner found 
that the veteran had no restriction in the use of his upper 
extremities and that he was able to dress himself, shave, 
fasten his clothes, and attend to the needs of nature.  
Regarding the lower extremities, the veteran indicated that 
he had no problem walking unaided, as long as he was careful 
because of his poor vision.  He reported that he exercised 
daily.  It was noted that due to his poor vision the veteran 
had to be careful about where he walked, and he had to depend 
on his wife for cooking meals and for driving. 

On a January 1995 VA visual examination, the veteran was 
diagnosed with optic neuritis.  His best corrected visual 
acuity was reported to be 20/200 in each eye.  The examiner 
noted that the veteran had no visual field deficit.  

VA records dated from January 1995 to June 1995 show that the 
veteran was treated for complaints of difficulty seeing.  A 
June 1995 record indicated that the veteran's visual acuity 
was between 20/200 and 20/400.  

During his January 1997 hearing before a member of the Board 
on travel section at the RO, the veteran reported that he had 
a recent eye examination at the VA facility in Bay Pines, 
Florida, where he was told that his visual acuity had 
decreased to 20/400.  The veteran testified that he thought 
his vision had become worse since then, especially in 
nighttime environment.  He indicated that he had clouding 
that totally obliterated his vision when his eyes grew tired.  
The veteran stated that he did not go anywhere without his 
wife because he could not see and was unsure of his moves.  
The veteran's wife stated that she no longer worked because 
she had to stay at home to be available for her husband.   

In January 1998, the Board remanded the veteran's case, 
directing the RO to try attempt to obtain any other pertinent 
records, and to afford the veteran the opportunity to undergo 
a new examination.  

Records on file indicate that the veteran was notified that 
he was scheduled for a VA examination.  They also show that 
in a March 1998 correspondence, he canceled the appointment 
and asked not be rescheduled.

Negative findings on medical records from the VA facility in 
Bay Pines, Florida dated from January 1996 to November 1997 
include: bilateral visual acuity 20/400 (December 1996); 
polycythemia, history of prostate cancer, and left inguinal 
hernia (December 1996); bilateral visual acuity 20/400 
(November 1997); right foot pain (August 1998); history of 
gout (September 1998); left elbow pain (October 1998); left 
knee and hip gouty arthritis (January 1999); epigastric pain, 
resolved (February 1999); gout (February 1999); gout, 
resolved (March 1999); pain in toes and top of both feet 
diagnosed as gout (May 1999); vision impairment unchanged, 
gas filled stomach, inguinal hernia, and gout (September 
1999); and optic neuritis with corrected visual acuity of 
20/200 bilaterally (September 1999).   

In an August 1999 letter, the veteran's service 
representative stated that the veteran was willing to report 
for a new VA examination.  

An October 1999 record indicated that the veteran came in for 
a scheduled VA eye examination but refused to be examined.  
According to the physician, all the veteran wanted to do was 
talk, he refused to be examined.  In a subsequent letter, the 
veteran stated that his eyes have been checked, and that he 
is legally blind. 

A September 1999 VA record from the Bay Pines visit 
coordinator indicated that the veteran, at 82 years old, was 
completing his annual review.  It was reported that the 
veteran did not use a cane for ambulation, but was dependent 
on his wife.  The veteran reportedly completed "PCVI" for 
local blind training but did not wish to consider additional 
training through the VA due to the fact that he would need to 
leave his home.  The coordinator noted that the veteran's 
activities remained similar to last year.  She stated that 
the veteran continued with an exercise regime and danced at 
the American Legion three times per week.  She noted that 
prosthetics and low vision aids were reviewed and that 
presently he was not in need of any additional aids.  The 
visit coordinator stated that the veteran requested to be 
reinstated into a non service-connected pension with aid and 
attendance.  She went on to note that the veteran would not 
qualify based on visual acuity today, which was 20/400 and 
20/200 due to optic atrophy and nuclear sclerosis.        

In a December 1999 RO decision, the veteran was granted a 90 
percent total combined non service-connected pension.  
Individual disorders included: bilateral optic neuritis (70 
percent); polycythemia (30 percent); chronic obstructive 
pulmonary disease (10 percent); residuals of prostate cancer 
(10 percent); gouty arthritis (10 percent); and residuals of 
inguinal hernia (noncompensable).  The RO also found that the 
veteran was not entitled to a special monthly pension.  


II. Legal Analysis

The veteran's claim for special monthly pension based on the 
need for aid and attendance is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible.  All relevant 
facts have been properly developed and, therefore, the VA's 
duty to assist the veteran has been satisfied.  Id.  In this 
regard, the Board remanded the case in 1998 to develop the 
evidence on this issue, but, as noted above, the veteran 
failed to report for one scheduled examination, and, while he 
did report for a subsequent examination, he refused to be 
examined.  The Board notes that the duty to assist is not a 
one-way street, and the veteran has not fulfilled his duty to 
cooperate in this matter.  38 C.F.R. §§ 3.326, 3.327, 3.655; 
Olson v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 
1 Vet. App. 190 (1991).
  
Failure to cooperate during an examination by refusing to be 
examined is tantamount to failing to report for examination 
at all.  Governing regulation provides that when entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

In the instant matter, the veteran has failed to cooperate 
with a scheduled VA examination, and he has not presented 
evidence of good cause for such failure.  This refusal to be 
examined, by itself, weighs strongly against the veteran's 
claim for entitlement to special monthly pension benefits 
based on the need for regular aid and attendance of another 
person.  Id.

Addressing the veteran's claim based on the evidence of 
record, the Board notes that in order to establish 
entitlement to special monthly pension based on the need for 
regular aid and attendance, the veteran must be a patient in 
a nursing home on account of mental or physical incapacity, 
helpless or blind, or so nearly helpless or blind as to need 
the regular aid and attendance of another person.  38 
U.S.C.A. § 1502, 1521; 38 C.F.R. § 3.351.  With regard to 
blindness, a veteran will be considered blind when he has 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.  38 C.F.R. § 3.351(c)(1).  Determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the veteran to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need to adjust prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352.

A review of the claims file reveals that the veteran is not 
in a nursing home and that his chief disability is his 
impaired vision.  While he has submitted VA and private 
medical records that indicate he is "legally blind", all of 
the medical evidence on file indicates that his visual acuity 
is corrected to 20/400 or better, in both eyes.  
Additionally, the only evidence on file regarding visual 
fields was a January 1995 VA finding that the veteran had no 
visual field deficit.  Without medical evidence showing the 
veteran's visual acuity to be 5/200 or worse, and no evidence 
of contraction of visual fields, the veteran's impaired 
vision cannot be considered blindness for purposes of 
benefits under 38 C.F.R. § 3.351.    

Turning to other factors that relate to a determination as to 
the need for aid and attendance, it does not appear that the 
veteran actually requires personal assistance from others.  
Records as recent as September 1999 indicate that the veteran 
walks without a cane, that he continues with an exercise 
regime, and that he dances at the American Legion three times 
per week.  During his last VA examination specifically for 
aid and attendance in December 1994, it was noted that the 
veteran had no restriction in the use of his upper 
extremities, that he was able to dress himself, shave, fasten 
his clothes, and attend to the needs of nature.  While the 
veteran's vision made him count on his wife to cook meals and 
drive, he had no problem walking without a cane and he 
exercised daily.   In essence, the evidence of record does 
not indicate that the veteran requires the need of another 
for aid and attendance based on any of the considerations 
listed above in 38 C.F.R. § 3.352.

The evidence as a whole shows that the veteran lives with his 
wife and is able to perform his own essential personal care 
functions such as going to the bathroom, bathing, dressing, 
eating, etc., without the need for regular assistance of 
another person.  It is acknowledged that he has difficulty 
seeing where he is walking and problems cooking due to his 
visual impairment, but it appears he is fully capable of 
living independently.  The weight of the evidence establishes 
that the veteran has no factual need for regular aid and 
attendance of another person.  As discussed above, 
alternative bases for aid and attendance (blindness or 
nursing home care) do not apply, since the veteran is not in 
a nursing home and since the veteran's visual acuity does not 
reach the level of blindness as defined by regulation.

The preponderance of the evidence is against the claim for 
special monthly pension based on the need for regular aid and 
attendance.  Thus, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 90 (1990).


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


